 Case 1:20-cv-00311-MN Document 42 Filed 10/30/20 Page 1 of 1 PageID #: 323




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

THE TRADING COLLECTIVE, LLC,         :
                                     :                   1:20-cv-00311 (MN)
     Plaintiff,                      :
                                     :                   JURY TRIAL DEMAND
     v.                              :
                                     :
THE MANE CHOICE HAIR SOLUTION LLC;   :
AUCTION BROTHERS, INC. DBA AMAZZIA; :
NATURE GLOW; and LE CHIQUE BOUTIQUE, :
                                     :
     Defendants.                     :

      CUTE AS A BUTTON INC.’S AND NATURAL SELECTION INC.’S
             MOTION TO DISMISS PURSUANT TO RULE 12
AND MOTION TO STRIKE PURSUANT TO CALIFORNIA’S ANTI-SLAPP STATUTE

       Defendants, Cute As A Button Inc. and Natural Selection Inc., incorrectly named as “Le

Chique Boutique” and “Nature Glow” in the complaint (collectively, “Moving Defendants”), move

the Court, pursuant to Federal Rule of Civil Procedure 12(b)(6), to dismiss the amended complaint

for failure to state a claim and to strike pursuant to California’s anti-SLAPP statute. The grounds

for these motions are set forth in the Moving Defendants’ opening brief.

                                                  SMITH, KATZENSTEIN & JENKINS LLP
 OF COUNSEL:
 Daniel J. Kessler                                  /s/ Robert K. Beste
 Joshua A. Waldman                                Robert K. Beste, III (3931)
 BURKHALTER KESSLER                               Eve H. Ormerod (5369)
    CLEMENT & GEORGE LLP                          1000 West Street, Suite 1501
 2020 Main Street, Suite 600                      Wilmington, Delaware 19801
 Irvine, California 92614                         (302) 652-8400
 (949) 975-7500                                   rbeste@skjlaw.com
 dkessler@bkclglaw.com                            eormerod@skjlaw.com
 jwaldman@bkcglaw.com
                                                  Attorneys for defendants Cute As A Button
 October 30, 2020                                 Inc. and Natural Selection Inc.
